"WeNNERStruM, J.
Plaintiffs in a mandamus action sought to require the Board of Supervisors of Carroll County, Iowa, to divide that county into five supervisor districts in conformity with chapter 331, 1950 Code, as amended by chapter 135 of the Laws of the Fifty-fourth (1951) General Assembly. The defendants filed a motion to dismiss plaintiffs’ petition as amended. The trial court sustained it. The plaintiffs have appealed.
Carroll County, Iowa, originally had sixteen townships and continued with this number of townships until 1907. During that year Carroll Township, which was one of the original sixteen townships, was divided so that the City of Carroll was formed into Carroll Township and the remaining portion of the original Carroll Township became Maple River Township. The city of Carroll is the county seat.
From 1907 until 1922 the county had seventeen townships. In 1922 Warren Township was divided into two separate townships, one of which consisted of the incorporated town of Manning which retained the name of Warren Township; the remainder of the original Warren Township became Ewoldt Township. Therefore, since 1922 Carroll County has had eighteen townships. Carroll County has five supervisors elected at large.
The Iowa Legislature during the Fifty-fourth General Assembly (1951) amended portions of chapter 331 of the 1950 Code. This chapter sets forth statutes pertaining to boards of supervisors. The particular sections which are here applicable are sections 331.8 and 331.9. These sections as amended are hereinafter set forth. The amended and additional portions are italicized.
Section 331.8, Code of Iowa. “Supervisor districts. The board of supervisors may, or shall, when petitioned by 10% of the number of qualified electors having voted in the last previous general election for governor, at its regular meeting in January in any even-numbered year, divide its county by townships into a number of supervisor districts corresponding to the number of supervisors in such county; or, at such regular meeting, it may abolish such supervisor districts, and provide for electing supervisors for the county at large, except that when *239districted following petition the districts cannot be abolished except by petition of one-tenth of the qualified electors of the said cotmty amd submission of the question to the qualified electors of the county at the next general election
Section 331.9, Code of Iowa. “How formed. Such districts shall be as nearly equal in population as possible, except that after{ the year 1950, in the division of counties now having- five supervisors, and made up of sixteen townships with a county seat having a population between 6,000 and 7,000 shall be divided into four districts containing four townships each the borders of which are contiguous and one district made up of the county seat; and shall each embrace townships as nearly contiguous as practicable, each of which said districts shall be entitled to one member of such board, to be elected by the electors of said district.”
There was submitted on January 2, 1952, to the Board of Supervisors of Carroll County, Iowa, a petition which sought to have that board redistrict Carroll County into supervisor districts in conformity with the provisions of section 3, chapter 135 of the Fifty-fourth General Assembly (section 331.9, as amended). The board of supervisors formally denied the petition.
Upon submission of the motion to dismiss the plaintiffs’ petition as amended the trial court held that section 331.9 as amended is by its terms limited to counties having sixteen townships. ■ The trial court further held that the petition for redistricting Carroll County into supervisor districts asked that it be carried out in conformity with section 331.9 as amended, which particularly restricted its application to counties now having five supervisors and made up of sixteen townships with the county seat having a population of between six thousand and seven thousand.
The appellants in their appeal assert that the trial court erred in not requiring the supervisors of Carroll County, Iowa, to district that county into five supervisor districts and pursuant to chapter 331 of the 1950 Code, as amended by chapter 135 of the Laws of the Fifty-fourth General Assembly.
I. As heretofore noted the trial court held that Carroll County at the time of the consideration of the motion to dismiss had eighteen townships and that inasmuch as the law as amended *240referred to counties having sixteen townships this law was not applicable in Carroll County. The conclusions and reasons stated by the trial court are self-evident from the facts shown by the pleadings and the record. We see no necessity of discussing the several other issues which are presented by the appellants. The trial court is therefore affirmed. — Affirmed.
All Justioes concur.